                Case 19-11739-LSS             Doc 676-3       Filed 04/23/20         Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                       Chapter 11

iPic-Gold Class Entertainment, LLC, et al.,1                 Case No. 19-11739 (LSS)

                                   Debtors.                  (Jointly Administered)
                                                             Hearing Date: June 3, 2020 at 10:00 a.m. (ET)
                                                             Response Deadline: May 27, 2020 at 4:00 p.m. (ET)


         NOTICE OF EMPLOYEES’ RETIREMENT SYSTEM OF ALABAMA AND
           TEACHERS’ RETIREMENT SYSTEM OF ALABAMA’S FIRST (1ST)
         OMNIBUS (SUBSTANTIVE) OBJECTION TO SECTION 503(B)(9) CLAIMS
             PURSUANT TO SECTION 502 OF THE BANKRUPTCY CODE,
                BANKRUPTCY RULE 3007 AND LOCAL RULE 3007-1

    TO: The United States Trustee for the District of Delaware, all Claimants listed on Exhibit A to
    the Proposed Order accompanying the attached objection and all parties who have previously
    requested notice pursuant to Bankruptcy Rule 2002.

            On April 13, 2020, the Employees’ Retirement System of Alabama and Teachers’
    Retirement System of Alabama’s First (1st) Omnibus (Substantive) Objection to
    Section 503(b)(9) Claims Pursuant to Section 502 of the Bankruptcy Code, Bankruptcy
    Rule 3007 and Local Rule 3007-1 (the “Objection”) was filed with the Court.

            Responses, if any, to the relief requested in the Objection are to be filed with the United
    States Bankruptcy Court for the District of Delaware, 824 N. Market Street, Wilmington,
    Delaware 19801 on or before May 27, 2020, at 4:00 p.m. (EST) and served upon the undersigned
    counsel for the Debtors.

            In addition, if you have timely filed a written response and wish to oppose the Objection,
    you or your attorney must attend the hearing on the Objection scheduled to be held on June 3,
    2020, at 10:00 a.m. (EST), in the courtroom of the Honorable Laurie S. Silverstein, Judge of the
    United States Bankruptcy Court for the District of Delaware, 824 N. Market Street, 6th Floor,
    Courtroom #2, Wilmington, Delaware 19801.




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, as applicable, are: iPic Entertainment Inc. (9582); iPic-Gold Class Entertainment, LLC (4684); iPic Gold
Class Holdings LLC (6315); iPic Media, LLC (0150); iPic Texas, LLC (N/A); and Delray Beach Holdings, LLC
(1035). The Debtors’ principal place of business is 433 Plaza Real, Suite 335, Boca Raton, FL 33432.


43280765 v1
              Case 19-11739-LSS   Doc 676-3   Filed 04/23/20     Page 2 of 2




     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF DEMANDED BY THE OBJECTION WITHOUT FURTHER
NOTICE OR HEARING.

Dated: April 23, 2020                         BURR & FORMAN LLP
Wilmington, Delaware
                                              /s/ J. Cory Falgowski
                                              J. Cory Falgowski (DE No. 4546)
                                              1201 N. Market Street, Suite 1047
                                              Wilmington, DE 19801
                                              Telephone: (302) 830-2312
                                              Email: jfalgowski@burr.com

                                                         and

                                              Jeffrey T. Baker (pro hac vice)
                                              Derek F. Meek (pro hac vice)
                                              420 N. 20th Street, Suite 3400
                                              Birmingham, AL 35203
                                              Telephone: (205) 252-3000
                                              Email: jbaker@burr.com
                                                      dmeek@burr.com

                                              Counsel for Employees’ Retirement
                                              System of Alabama and Teachers’
                                              Retirement System of Alabama




43280765 v1                              2
